internal_revenue_service department of the treasury index number washington dc number release date x person to contact telephone number refer reply to cc dom p si - plr-100196-00 date date y a d1 d2 year dear this letter responds to a letter dated date submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year and began doing business as of d2 of year a the president of x represents that x was intended to be an s_corporation effective d2 of year this intent is evidenced by x’s form ss-4 application_for employer_identification_number dated d1 of year which indicates that x is an s_corporation and by the minutes of a meeting of x dated d2 of year indicating that x’s shareholders voted to make an s election for tax purposes a further represents that x relied on the general manager of y a limited_liability_company in which x owns an interest to prepare and file a form_2553 election by a small_business_corporation for x but that the general manager of y failed to prepare and file a form_2553 therefore no form_2553 was filed for x sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
